Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
Vv.

Dwinell’s B.U., Inc.
d/b/a Bottoms Up Discount Beverage,

Respondent.

Docket No. C-13-991
FDA Docket No. FDA-2013-H-0817

Decision No. CR2907

Date: August 29, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Dwinell’s B.U., Inc. d/b/a Bottoms Up Discount
Beverage, that alleges facts and legal authority sufficient to justify the imposition
of a civil money penalty of $250. Respondent did not timely answer the
Complaint, nor did Respondent request an extension of time within which to file
an answer. Therefore, I enter a default judgment against Respondent and assess a
civil money penalty of $250.

CTP began this case by serving the Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly sold
cigarettes to a minor and utilized a self-service display in a violative manner in a
non-exempt facility, thereby infringing the Federal Food, Drug, and Cosmetic Act
(Act), 21 U.S.C. § 301 et seq., and its implementing regulations, Cigarettes and
Smokeless Tobacco, 21 C.F.R. Part 1140 (2012). CTP seeks a civil money
penalty of $250.

On July 10, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent should
pay the proposed penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it timely requested an extension. Pursuant to 21 C.F.R. § 17.11(a), lam
required to “assume the facts alleged in the [C]omplaint to be true” and, if those
facts establish liability under the Act, issue a default judgment and impose a civil
money penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Bottoms Up Discount Beverage, an establishment that
sells tobacco products and is located at 637 New Hampshire Route 12
South, Fitzwilliam, New Hampshire 03447. Complaint § 3.

e¢ On December 6, 2012, an FDA-commissioned inspector observed a
violation of 21 C.F.R. § 1140.16(c) at Respondent’s establishment. The
violation resulted from Respondent’s “us[e] [of] a self-service display in a
non-exempt facility ....” Complaint ¥ 10.

e On January 3, 2013, CTP issued a Warning Letter to Respondent regarding
the inspector’s observations from December 6, 2012. The letter explained
that the observations constituted a violation of a regulation found at 21
C.F.R. § 1140.16(c), and that the named violation was not necessarily the
only violation at the establishment. The Warning Letter went on to state
that if Respondent failed to correct the violation, regulatory action by the
FDA or a civil money penalty action could occur. Further, the letter
informed Respondent that it is responsible for complying with the law.
Complaint § 10.

e Mary Salmi, Respondent’s manager, replied to the Warning Letter on
Respondent’s behalf. In her January 7, 2013 letter, Ms. Salmi “stated that
the self-service display was removed, and that cigarettes are not directly
accessible to customers.” Complaint § 11.

e¢ On April 10, 2013, at approximately 5:16 PM, FDA-commissioned
inspectors documented an additional violation of 21 C.F.R. Part 1140 at
Respondent’s establishment. The inspectors documented a violation of 21
C.F.R. § 1140.14(a) when “a person younger than 18 years of age was able
to purchase a package of Marlboro cigarettes... .” Complaint { 1.

e CTP issued a Notice of Compliance Check Inspection to Bottoms Up
Discount Beverage on April 12, 2013, due to the minor’s April 10, 2013
cigarette purchase. The Notice stated that the violation described was not
necessarily the only violation reported. Complaint § 2.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if distributed or offered for sale in any state in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R

§ 1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140 under
section 906(d) of the Act. 21 U.S.C. § 387(a); 21 U.S.C. § 387f(d)(1); 75 Fed.
Reg. 13,229 (Mar. 10, 2010). The regulations prohibit the sale of cigarettes to any
person younger than 18 years of age. 21 C.F.R. § 1140.14(a). The regulations
also prohibit the use of self-service displays to sell cigarettes, 21 C.F.R.

§ 1140.16(c)(1), except in facilities where no individual younger than 18 years of
age is present or permitted to enter at any time, 21 C.F.R. § 1140.16(c)(2)(ii).

Taking the above alleged facts as true, Respondent had two violations of
regulations contained in 21 C.F.R. Part 1140 within a five-month period.
Specifically, Respondent had a violation on December 6, 2012, and a violation on
April 10, 2013. Respondent’s actions violated the prohibition against selling
cigarettes to persons younger than 18 years of age. 21 C.F.R. § 1140.14(a).
Respondent’s actions also violated the prohibition on the use of self-service
displays to sell cigarettes, 21 C.F.R. § 1140.16(c)(1), because it is not a facility
that restricts access to persons younger than 18 years at all times, 21 C.F.R.

§ 1140.16(c)(2)(ii).! Therefore, Respondent’s actions constitute violations of law
for which a civil money penalty is merited.

' CTP fails to specifically allege that Respondent’s establishment permits
individuals younger than 18 years of age to enter the establishment. CTP does,
however, allege a violation of 21 C.F.R. § 1140.16(c). In order for Respondent’s
use of a self-service display to constitute a violation of 21 C.F.R. § 1140.16(c),
Respondent’s establishment must permit persons younger than 18 years of age to
enter at some time. Because Respondent failed to answer the Complaint and
The regulations require me to impose a civil money penalty in the amount that is
either the maximum provided for by law or the amount sought in the Complaint,
whichever is smaller. 21 C.F.R. § 17.11(a)(1)-(2). The regulations currently
allow a maximum penalty of $250 for a second violation within a five-month
period, 21 C.F.R. § 17.2, and CTP has requested a fine in that amount. Therefore,
I find that a civil money penalty of $250 is warranted and so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

because I am required to “assume the facts alleged in the [C]omplaint to be true,”
21 C.F.R. § 17.11(a), I will infer that Respondent does permit persons younger
than 18 years of age to enter in some manner or under certain conditions.
